Title: From James Madison to James Monroe, 7 April 1806
From: Madison, James
To: Monroe, James


                    
                        Sir,
                        Department of State April 7. 1806
                    
                    I inclose a copy of a representation which has been made to the President by the Secretary of the Navy, with respect to the conduct of Mr Lyman, in the case of the ship the Huntress. It is hoped that the explanations of Mr Lyman, will disclose circumstances varying the aspect under which the transaction has presented itself to Mr Smith. Should it unfortunately result from your enquiry that he is chargable with gross inattention, or that his conduct is marked with any other less excusable character, it is the direction of the President, that according to the degree in which it may have

happened, you either suspend him from office, or limit yourself to reporting a just state of the case.
                    I need not suggest to you the propriety of furnishing Mr Lyman with a copy of the complaint against him, or that a sight of this letter will be a sufficient authority, if he should require any, for the discretion vested in you by the President. I have the honor to be &c
                    
                        James Madison
                    
                